Citation Nr: 0828024	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the appellant as the deceased 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1947.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 administrative 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in pertinent 
part, found that the appellant was not the surviving spouse 
of the veteran.  

In May 2008, the appellant provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1965 
and subsequently divorced; they did not remarry at any time 
after their divorce. 

2.  When the veteran died in December 1992, he was not 
married to the appellant.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.53 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The appellant received a VCAA notice letter in May 2006 that 
told her that to substantiate entitlement to benefits; she 
had to show that she was the surviving spouse of the veteran.  
The letter did not specifically tell her how to substantiate 
that she was the surviving spouse.  The claim form she 
completed in December 2005 provided some notice in this 
regard, by asking if she had lived with the veteran 
continuously up to the time of his death and the 
circumstances of their separation.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The December 2005, denial letter told her that the claim had 
been denied because of her divorce from the veteran.  A 
decisional document cannot provide VCAA notice, but the 
appellant had years after this notice to submit argument and 
evidence and was given the opportunity for a hearing.  She 
thus, had a meaningful opportunity to participate in the 
adjudication of her claim after receiving the notice.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
appellant's hearing testimony and contentions demonstrate her 
understanding that she could substantiate her claim by 
showing a deemed valid common law marriage.  She thereby 
exhibited actual knowledge of evidence needed to substantiate 
her claim.

There is no reported pertinent evidence that is not part of 
the claims folder.  An examination or medical opinion could 
not assist the appellant in substantiating her status as a 
surviving spouse.  VA has therefore, met its duty to assist 
the appellant in substantiating the claim.  38 U.S.C.A. 
§ 5103A.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 38 
C.F.R. § 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2007).

"Spouse" means a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 
38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).

The Board finds that the appellant is not the surviving 
spouse of the veteran and is therefore not entitled to VA 
benefits.

During her May 2008 hearing, the appellant testified that she 
married the veteran in July 1965 and they were divorced in 
1978.  She contends that after their divorce, she saw the 
veteran every few months and they were still involved in a 
common law marriage.  

The veteran's December 1992 death certificate reflects that 
he was divorced at the time of his death, and the informant 
listed on the certificate is not the appellant, but the 
veteran's sister.

Beginning in January 1976, the veteran consistently reported 
that he was married to the appellant in 1968, but that they 
had divorced in 1969.  In March 1976, he reported that he was 
involved in a common law marriage with a woman who was not 
the appellant.  In addition, the veteran stated in February 
1981 that he had legally married another woman who was not 
the appellant in 1978.  In December 1985, he reported that he 
had no dependents living with him, and from that point on, 
when asked about his marital status on VA forms, the veteran 
noted that he was not married.

The appellant has not disputed that she was divorced from the 
veteran at the time of his death, nor has she disputed the 
validity of the divorce decree.  See 38 C.F.R. § 3.206.  
Although the appellant has argued that she and the veteran 
remained in a common law marriage subsequent to their divorce 
and that the veteran did not remarry after their divorce, the 
evidence of record clearly documents that the veteran 
remarried after his divorce from the veteran.  

Texas does not recognize common law marriage.  Tex Civ. Prac. 
& Rem.Code §§ 71.004, 71.004 (Vernon 2007).  Where an 
attempted marriage is invalid by reasons of a legal 
impediment, the marriage will be "deemed valid if ... [t]he 
claimant entered into the marriage without knowledge of the 
impediment."  38 U.S.C.A. § 103(a) (West 2002); see also 38 
C.F.R. § 3.52(b), (d)(2007); 38 C.F.R. § 3.205(c) 

In jurisdictions where common law marriages are recognized 
the affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship. This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived.  
38 C.F.R. § 3.205(a)(6) (2007).

The appellant has testified that she did not believe that the 
veteran had remarried and had no knowledge of the remarriage.  
Hence, the record shows that she was unaware of this 
impediment to her claimed common law marriage.  The appellant 
has also exhibited no knowledge that common law marriages are 
not recognized in Texas.

The evidence, however, is against a finding that the parties 
entered into a common law marriage.  The veteran's reports of 
marital status show that he did not consider himself to be 
married to the appellant at any time subsequent to their 
divorce.  For her part, the appellant's claim for VA benefits 
shows that she described herself as the veteran's "ex-
wife," that she did not live continuously with the veteran 
up to the time of his death, and that they had been divorced, 
although she continued to see the veteran from time to time.  
She also testified that in filling out forms after the 
divorce, she described herself as divorced; and that since 
she was divorced she purchased property in her own name.  
These actions belie a finding that she believed that she had 
entered into a valid common law marriage after her divorce 
from the veteran.  There is essentially no evidence that the 
parties held themselves out as married to each other after 
their divorce.

Because the evidence shows that the appellant and the veteran 
were divorced and not remarried to each other at the time of 
his death, the appellant cannot be considered the veteran's 
surviving spouse for VA purposes.  38 C.F.R. § 3.50.

The law is clear that the appellant must be recognized as the 
veteran's legal spouse at the time of his death in order to 
establish entitlement to VA death benefits.  38 C.F.R. §§ 
3.1(j), 3.50.  The appellant's status as a former spouse as 
opposed to a surviving spouse forecloses eligibility for VA 
death benefits.  Accordingly, this appeal is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to recognition of the appellant as the deceased 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


